DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-6, 8, 10-14, 16-17, 19-21, 24 allowed.

The following is an examiner’s statement of reasons for allowance:  Regarding independent claim 1, the examiner notes that the added amended language, which was previously indicated as allowable, has rendered the claim allowable over the prior art.  
With regard to independent claim 21, the examiner notes that Bock et al. (US 7934679) teaches a passenger seating (see Figure 1) comprising at least one seat (31) and at least one respective door assembly (23) located at a side of a respective seat (see Figures 2 and 3), said the respective door assembly comprising a base portion (7b) and a door (23) that, in a primary mode of operation, is slidable (see column 7, lines 32-33) with respect to the base portion between an open state (see Figure 2) and a closed state (see Figure 3), wherein said door (23) is configured to support a second mode of opening by being shaped to define a hatchway (27) that is exposed from the base portion (see Figures 3 and 4) when the door is in the closed state, the door further including means for closing said hatchway (24).  However, the references does not distinctly disclose that the hatchway is dimensioned to allow a person to pass therethrough.  The hatchway is referred to as a window within the prior art specification and never states if the window is openable or is able to be passed through.  There does not appear to be a motivation to make the window passable by an occupant as one could simply just slide the door open.
Regarding independent claim 24, the examiner notes that the added amended language, which was previously indicated as allowable, has rendered the claim allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R WENDELL/Primary Examiner, Art Unit 3636